DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Zender, U.S. Patent Number 5,391,428.
	Regarding claims 1-2, Zender discloses a shaped ceramic-ceramic composite article comprising a ceramic monolith in the shape of a hollow tube [ceramic rod]  having a ceramic fiber matrix [fibrous overwrap] thereover, overcoated with silicon carbide [see abstract and column 1, lines 5-12].

	Regarding claim 3, column 2, line 46 to column 3, line 27 discloses that the ceramic fiber matrix can include a braided yarn.

	Regarding claims 5 and 14, column 3, lines 12-19 discloses that the ceramic fibers may be grouped together to form a yarn wherein the ceramic yarn has a diameter [thickness] in the range from about 0.2 mm [200 microns] to 1.5 mm [1500 microns].  

	Regarding claims 6 and 15, Example 1 discloses a mullite [ceramic] tube having an outer diameter [width] of 0.95 cm [9.5 mm].  

	Regarding claims 7 and 16, column 2, lines 46-50 that the fibers can be ceramic fibers such as alumina fibers [Al2O3] or silicon carbide fibers [SiO2].

	Regarding claims 9-11, 13, Zender discloses a shaped ceramic-ceramic composite article comprising a ceramic monolith in the shape of a hollow tube [ceramic rod]  having a ceramic fiber matrix [fibrous overwrap] thereover, overcoated with silicon carbide [ceramic matrix] [see abstract and column 1, lines 5-12].  Applicant’s claim is not specific to the preform.  Examiner is corresponding the ceramic fiber matrix [braided yarn] [column 3, line 22-27].  


Claims 1-3, 7, 9-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Owen et al., U.S. Patent Number 5,881,775.

	Regarding claims 1-3, 10-11, Owen discloses a hollow monolithic ceramic inner tube [ceramic rod] having a reinforcing material impregnated with a slurry of ceramic particles [continuous fiber ceramic composite matrix] wrapping the inner tube wherein the continuous fiber ceramic composite is braided [abstract and column 1, line 41- column 2, line 6].

	Regarding claims 4 and 12, column 3, line 1 discloses an outer tube and an inner tube.  Applicant’s claim is not specific to the more than one rod [tube].  

	Regarding claims 7 and 16, column 3, lines 4-9 discloses that the fibers can include silicon carbide [SiC] fibers or alumina fibers [Al2O3].

	Regarding claim 9, Owen discloses a hollow monolithic ceramic inner tube [ceramic rod] having a reinforcing material impregnated with a slurry of ceramic particles [continuous fiber ceramic composite matrix] wrapping the inner tube wherein the continuous fiber ceramic composite is braided [abstract and column 1, line 41- column 2, line 6].  Applicant’s claim is not specific to the preform.  Examiner is corresponding the continuous fiber ceramic composite as the preform.

	Regarding claim 13, column 3, lines 10-12 discloses that the ceramic slurry can include fine grains of alumina, mullite, silica, silicon carbide or silicon nitride.

Claims 1-2, 7-9,11, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Frey et al., U.S. Pre Grant Publication 2018/0045063.

	Regarding claims 1-2, 8-9 and 17-20, Frey discloses ceramic matrix composite (CMC) airfoils [title, abstract and 0001 and reference claim 12].  Reference claim 18 discloses laying up a CMC material to form an airfoil preform assembly comprising laying up a filler pack preform; a cavity preform and a plurality of CMC [ceramic matrix composite] plies that wrap around the filler pack preform and the cavity preform. Paragraph 0060 discloses laying up the CMC material to produce an airfoil preform assembly including laying up airfoil plies 150 with the cavity preform or cavity plies  152 and/or with the filler pack preforms or filler packs 154.   Paragraph 0065 discloses that the CMC airfoil preform may be subjected to densification of the preform by chemical vapor infiltration (CVI) to allow silicon [matrix] to melt-infiltrate into the preform component.  Examiner is corresponding one each of the airfoil plies and the cavity plies as the branches.  Applicant’s claims are not specific to the branches.

    PNG
    media_image1.png
    708
    300
    media_image1.png
    Greyscale


	Regarding claims 2 and 11, paragraph 0034 discloses that the ceramic fiber can be in the form of a unidirectional tape.


	Regarding claims 7, 9, 13 and 16 , column 5, lines 6-20 discloses that the CMC material includes silicon carbide, silicon nitride or alumina matrix materials with ceramic fibers embedded in the matrix wherein the ceramic fibers can include silicon carbide fibers.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786